11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of K.A.S., a child,             * From the 326th District Court
                                                  of Taylor County,
                                                  Trial Court No. 9110-CX.

No. 11-19-00073-CV                              * July 25, 2019

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

          This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.